a-366
                                   _.

                               THE              ATTO~WEY                    GENERAL
                               ,    '                   ;OF       TEXAS




                        Hon. Run L. IutchlaroIl *Inlen II.,V-164
                        Calmty Attorney
                        Belile coupty                             ‘R6a    Authority lS the O-r-
                        Jhton, TMas                                       slrnera ’ Court to pa
                                                                          hospital aad 8ecter 91118
                                                                          ri a special Rlghoay ?a-
                                                                          trdmaa iajurod   in   the
             (.,   ;    Bear   Slr~:                                      c o tIres
                                                                                  ue
                                                                                   h is
                                                                                      lmp 1 o y.
                                                                                               m snt
                                 Wa mr0r t*, yaw Utter                         of 4*:1 loth,     1947,
                        whleh~%,a8 falfowas   ‘~ ;.   :                               ’

                                     %ri lkrdlov lfortbm van erployeti by
                               tiii QOalsslaners ’ 00nrR of this wwnty a8
     .                         a JpmlrlLIl,gh~y   Patc*Uun  dariag~i ,porlod
.:                             l$ etir 6eL’.&nd rhl.,&II
                                                         thd botitie~br~‘hls
         :
                               .muma*t %. .  Hwthem  reboclv~d deri’oud bod-
                               112 Ujar48a;                  rh&ah has required the erpdad-
                               itu r le
                                      $ s c o ~@ & & ‘#~
                                                       8ume
                                                          o fmo nebyy wa y
                               o fh o sp %ta
                                           y lt
                                              ldo c te)
                                                      b illa lo
                                                             , wHr . R e t-
                               thu hag requU$t$d.th&lkurt tilhelp dofrar
                               these ex)cInsou, wadithe Qa*rlsslouerel
                                Is’ Wslra,u OX bal hit& him la the ameunP ,“i”
                               .th’,aetua$ bmb@itel8 ‘and d@62or bills, Ii
                                thbrcl $9 WAy rrathetiiQ~ZW they d?lag 60.
                                   ’“Pl&3 rdyiae aa t* Whi9i ‘or not the
                               Comiaaloaera~lCourt of ~thiscounty has the
                               authority.to pay suoh kills.*
                                   We assuw.that the hospital and do&or bills
                       ‘~meutloaeh in &I* inquiry are in addition to the compen-
                         satioa which Is provided in Ur. I&rtham*s contract of
                         employsmat.
                                  Comalssloners~Courts have only such powers
                        a8 are expressly or by necessary implication,g;;;;tby
                        the Constitutionand statutes of this State,
                        art. V, sec. 18; Mills vs. hmpasas County, 40 9. WI
                        4039 90 Tex. 606; Q. H. aud S. A. Rj. Co. ~8. Uvalde
                        County, 167 5. W. 26. 305.

                                    _.          .r,
                                   , *.   ‘c.         . ...:‘,!
-   -

                      I




        Hon. Buu L. Butchlnson, Page 2, V-164


                  After a careful study of your question, we
        have fotmd no authority, express or implied, vhlch auth-
                                1 Court to expend county funds~
        orizes the Convnlssloners
        to pay hospital and doctor bills of a speclalhlghvay
        patrolman Injured while in the course of his employnmt.
        Therefore, your question Is answered In the negative.
                  We are encloslug copies of our Oplalons Has.
        O-1967 and O-2951, which hold that a Commlssloners'Court
        has no authority to pay the hospital and doctor bills of
        a deputy sher~lffand of a constablewho were injured vhlle
        in line of duty.


                  The Comfnlssloners~Court 0r Bowl0 County
             does not have authority to pay hospital and
             doctor bills o? a speolal highway patrolma
             who was injured while In the course of his em-
                        Con&. Art. III, Sects. 52 and 53;
             ~?~~)50;.     By. Co. v. Uvalde Oounty, 167
              . .        .
                                      Yours very truly;
                                 ATTORNEY GENERAL OF TEXAS


                                 BY
                                            W. T. Wllllams
                                                 Assistant




        WT&jeunrwb:dr:mrj
            .